Citation Nr: 1109632	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-27 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to recurrent low back strain with degenerative disc disease. 

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to recurrent low back strain with degenerative disc disease. 

3.  Entitlement to service connection for residuals of a head injury, to include scar on the left elbow and nose, to include as secondary to recurrent low back strain with degenerative disc disease. 

4.  Entitlement to an increased rating for recurrent low back strain with degenerative disc disease, evaluated as 20 percent disabling prior to August 25, 2006, and 40 percent disabling thereafter.   

5.  Entitlement to an earlier effective date for the award of a 40 percent disability rating for recurrent low back strain with degenerative disc disease.

6.  Entitlement to an increased rating for left lower extremity neuropathy, evaluated as 10 percent disabling. 

7.  Entitlement to an increased rating for right lower extremity neuropathy, evaluated as 10 percent disabling. 

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1961 to April 1964. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.




REMAND

The Veteran perfected his appeals of the issues currently before the Board through various substantive appeals, via VA Form 9's.  On VA Form 9's received in August 2006 and March 2007 for his claim for an increased rating for his spine disability, the Veteran did not indicate one way or another whether he wanted a Board hearing in conjunction with his claim.  However, on his VA Form 9, received in September 2008, in conjunction with the claims for service connection for left shoulder disability and residuals of a head injury, an earlier effective date for the award of a 40 percent disability rating for recurrent low back strain with degenerative disc disease, increased ratings for bilateral lower extremity disabilities, and a TDIU, the Veteran indicated that he wanted a Board hearing at the RO.  In a subsequent VA Form 9, received in February 2009, for the claim for service connection for his right shoulder, the Veteran indicated that he did not want a Board hearing.  In a recent case, the United States Court of Appeals for Veterans Claims (Court) noted that in the absence of a clear waiver on the record, the Board must abide by the Form 9 box that the appellant checked.  Evans v. Shinseki,  2011 WL 259188 (2011).  In this case, since the Veteran has indicated that he desired a Board hearing on one of his VA Form 9's, the Board will remand to schedule a hearing at the RO.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Detroit, Michigan.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

2. After the Veteran has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


